Citation Nr: 1208356	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

2.  Entitlement to service connection for a skin condition other than pseudofolliculitis barbae, to include chloracne as due to herbicide exposure.

3.  Entitlement to service connection for headaches, to include as due to herbicide and asbestos exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for chloracne and headaches and granted entitlement to service connection for pseudofolliculitis barbae with an initial noncompensable evaluation assigned effective June 20, 2006.

In March 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's Central Office in Washington, D.C.  A transcript of the hearing is of record.    

In September 2008, the Board denied the Veteran's claims for entitlement to service connection for chloracne and headaches.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In July 2009, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the September 2008 decision be vacated and remanded.  The appeal was returned to the Board and in September 2009, the Board remanded the matter for further development.  The Board then denied the claims for service connection along with a claim for an initial compensable rating for pseudofolliculitis barbae in December 2010.  The denial was again appealed to the Court, and in July 2011 a second JMR was granted that vacated and remanded the Board's December 2010 decision.  The case has now returned to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In accordance with the July 2011 JMR, the Board finds that a remand is necessary to allow for additional evidentiary development.  The July 2011 JMR found that the Board had not complied with its September 2009 remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In September 2009, the Board ordered that efforts should be made to obtain any outstanding clinical records from Futenma Air Force Base in Okinawa, Japan or any associated aid stations.  The Board pointed out in its remand that records could be stored at the National Personnel Records Center (NPRC) under either the Veteran's name or the name of the relevant facility.  The NPRC performed a records search and responded in January 2010 that no records were found pertaining to the Veteran; however, the July 2011 JMR found that it was unclear whether the NPRC's search was conducted using the Veteran's name and/or the facility name.  Furthermore, there was no documented attempt by the RO to request the Veteran's unit records to include sick call and morning reports.  A remand is therefore necessary to comply with the Board's September 2009 remand instructions pertaining to any outstanding service records.  

The Board also finds that the Veteran should be provided a VA examination to determine the current severity of his service-connected pseudofolliculitis barbae and the nature and etiology of the claimed chloracne, currently diagnosed as prurigo nodularis.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate attempts should be made to retrieve:

a)  Any outstanding clinical records from Futenma Air Base in Okinawa, Japan, or any associated aid stations.

b) Any available unit history records, to include sick call and morning reports.  

The Board notes that the Veteran's clinical records may be filed at the NPRC under the name of the facility, and not the Veteran.  A response, negative or positive, should be associated with the claims file and should indicate that a search was made using both the Veteran's name and the name of the facility.  Requests must continue until the agency of original jurisdiction (AOJ) determines that the records sought do not exist or that further efforts to obtain records would be futile.

2.  Obtain records of treatment from the Houston VAMC for the period beginning April 2009.

3.  The Veteran should be afforded a VA dermatological examination to determine the severity of his service-connected pseudofolliculitis barbae and the etiology of any other current skin conditions.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  

The examiner should:

a)  Identify all current skin conditions other than pseudofolliculitis barbae; and,

b)  Determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any skin conditions other than pseudofolliculitis barbae are due to an incident of in-service chemical exposure that occurred in February 1978.  

For the purposes of this medical opinion, the examiner should assume that the Veteran was exposed to a chemical substance in 1978, to include Agent Orange. 

c)  The examiner should then report the percentage of the whole body and the percentage of exposed areas, affected by pseudofolliculitis barbae.  The examiner should indicate whether the skin disease has required any systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the length of time of such treatment.

A full rationale must be provided for all expressed medical opinions. 

4.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


